Title: The Commissioners to J. D. Schweighauser, 16 July 1778
From: First Joint Commission at Paris,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 16 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:163. The Commissioners notified Schweighauser of Thomas Simpson’s appointment to command the Ranger and ordered him to provide Simpson with whatever he might need to prepare for sea. The Commissioners also informed him that the British prisoners were to be left behind and mentioned their effort to have them housed in French prisons.
    